Citation Nr: 1017377	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability, including as secondary to service-connected 
spondylolisthesis of the lumbosacral spine.

2.  Entitlement to service connection for a bilateral hand 
disability, including as secondary to service-connected 
spondylolisthesis of the lumbosacral spine.

3.  Entitlement to service connection for a neck disability, 
including as secondary to service-connected spondylolisthesis 
of the lumbosacral spine.

4.  Entitlement to service connection for a right shoulder 
disability, including as secondary to service-connected 
spondylolisthesis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 
1968 and additional U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied, in pertinent part, the 
Veteran's claims of service connection for a right elbow 
disability, a right shoulder disability, a neck disability, 
and a bilateral hand disability, each including as secondary 
to service-connected spondylolisthesis of the lumbosacral 
spine.  The RO also denied the Veteran's claims of service 
connection for bilateral hearing loss and for tinnitus.

In a February 2009 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 0 percent 
rating effective August 31, 2007, and for tinnitus, assigning 
a 10 percent rating effective August 31, 2007.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the ratings or effective dates assigned.  
Accordingly an issue relating to bilateral hearing loss or 
tinnitus is no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence show that the Veteran's 
current right elbow disability, neck disability, and 
bilateral hand disability are all related to active service.

3.  The competent medical evidence shows that the Veteran 
does not experience any current right shoulder disability 
which could be attributed to active service.


CONCLUSIONS OF LAW

1.  A right elbow disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

2.  A neck disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

3.  A bilateral hand disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

4.  A right shoulder disability was not incurred in active 
service and was not caused or aggravated by service-connected 
spondylolisthesis of the lumbosacral spine.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2007, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claims of service connection for a right elbow 
disability, a right shoulder disability, a neck disability, 
and for a bilateral hand disability, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file, and the Veteran does not 
appear to contend otherwise.  Additionally, the examinations 
provided and medical opinions obtained are adequate for 
rating purposes as the examinations were performed based upon 
a review of the pertinent medical evidence and complaints of 
the Veteran and the opinions provided include well-reasoned 
rationale.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the Board will now turn to the merits 
of the Veteran's claims.

The Veteran contends that his current right elbow disability, 
right shoulder disability, neck disability, and bilateral 
hand disability are related to active service.  He 
alternatively contends that each of these disabilities was 
caused or aggravated by his service-connected 
spondylolisthesis of the lumbosacral spine.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the evidence supports granting the 
Veteran's claims of service connection for a right elbow 
disability, a neck disability, and for a bilateral hand 
disability.  The Veteran has contended that he experienced 
each of these disabilities during active service.  Despite 
the Veteran's assertions to the contrary, his service 
treatment records do not show that he experienced any of 
these claimed disabilities during active service.  The 
Veteran's medical history at his enlistment physical 
examination in March 1966 included arthritis in cold weather 
in his arms which was not considered disabling.  The Veteran 
also has contended that his spondylolisthesis of the 
lumbosacral spine caused or aggravated his right elbow, neck, 
and bilateral hand disabilities.  The Veteran's service 
treatment records show only that he was treated for 
spondylolisthesis in November 1966; there is no indication of 
any right elbow, neck, or bilateral hand complaints or 
treatment at that time.  He denied all relevant medical 
history at his separation physical examination in January 
1968 and was normal clinically.  

It appears that, following his service separation in January 
1968, the Veteran first was treated in August 2007, or more 
than 39 years later, for right elbow, neck, and bilateral 
hand disabilities.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In an undated letter submitted 
in August 2007 in support of the Veteran's claims, E.A.L., 
II, D.O., stated that he had evaluated the Veteran "for 
multiple medical conditions including musculoskeletal related 
complaints."  Dr. E.A.L. stated that x-rays were reviewed 
"from this year" which showed "multiple areas of pain in 
the hands [and] elbows" which he attributed to degenerative 
joint disease.  More importantly, Dr. E.A.L. opined that, 
after reviewing medical records dated between 1966 and 1968, 
it was more likely than not that the Veteran's "medical 
conditions could have been and would be exacerbated by 
military duty."  It appears that the VA examiner who saw the 
Veteran in March 2008 was not asked to provide, and did not 
provide, any opinions concerning the current nature and 
etiology of the Veteran's current right elbow, neck, and 
bilateral hand disabilities.  There is no competent opinion 
of record in this case other than Dr. E.A.L.'s positive 
opinion relating the Veteran's current right elbow, neck, and 
bilateral hand disabilities to active service.  The Board 
thus finds that service connection is warranted for a right 
elbow disability, a neck disability, and a bilateral hand 
disability on a direct service connection basis.

Because service connection for a right elbow disability, a 
neck disability, and a bilateral hand disability is granted 
in this decision on a direct service connection basis, the 
Board need not address whether the Veteran's service-
connected spondylolisthesis of the lumbosacral spine caused 
or aggravated any of these disabilities.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
right shoulder disability, including as secondary to service-
connected spondylolisthesis of the lumbosacral spine.  The 
Veteran has contended that he incurred a chronic right 
shoulder disability during active service.  Despite the 
Veteran's assertions to the contrary, and as the RO has 
noted, there is no evidence that the Veteran experienced a 
chronic right shoulder disability during active service.  The 
Board notes that the Veteran's contemporaneous service 
treatment records show that he was normal clinically at his 
enlistment physical examination in March 1966.  He was 
treated for mild muscle strain in the right shoulder in May 
1967.  This in-service complaint of right shoulder muscle 
strain appears to have resolved with treatment, however, as 
the Veteran was normal clinically at his separation physical 
examination in January 1968.

The post-service medical evidence shows that the Veteran does 
not experience any current right shoulder disability which 
could be attributed to active service.  Dr. E.A.L. did not 
provide any clinical findings or opinion concerning the 
Veteran's claimed right shoulder disability when his undated 
opinion was submitted in August 2007.  Dr. E.A.L.'s opinion 
focused instead on the Veteran's current degenerative joint 
disease of the hands, elbows, and neck (as discussed above).  
There also is no indication in any of the Veteran's VA 
outpatient treatment records that he complained of or was 
treated for a right shoulder disability at any time since 
active service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current right 
shoulder disability which could be attributed to active 
service, the Board finds that service connection for a right 
shoulder disability is not warranted on direct service 
connection basis.

The Veteran also is not entitled to service connection for a 
right shoulder disability as secondary to his service-
connected spondylolisthesis of the lumbosacral spine.  He has 
contended that his service-connected spondylolisthesis of the 
lumbosacral spine caused or aggravated (permanently worsened) 
his claimed right shoulder disability.  The Board 
acknowledges that the Veteran was treated for 
spondylolisthesis of the lumbosacral spine in November 1966 
during active service.  There was no indication at that time 
or subsequently that the Veteran's lumbosacral spine problem 
caused or aggravated his right shoulder during service.  As 
noted, the Veteran also was treated for mild right shoulder 
muscle strain in May 1967 during active service.  No 
lumbosacral spine complaints were noted at that time.  

The post-service medical evidence indicates that the Veteran 
currently is being treated for his service-connected 
spondylolisthesis of the lumbosacral spine.  This evidence 
does not show, however, that the Veteran's service-connected 
spondylolisthesis of the lumbosacral spine caused or 
aggravated the claimed right shoulder disability.  The 
Veteran reported on VA examination in March 2008 that his 
lumbosacral spine symptoms included radiating pain in to the 
shoulders.  Following a thorough physical examination of the 
Veteran, however, the VA examiner did not provide any opinion 
relating the Veteran's current degenerative joint disease of 
the low back to his claimed right shoulder disability.  Nor 
did the VA examiner offer any diagnosis of a right shoulder 
disability in March 2008.  Dr. E.A.L. also did not address 
the contended causal relationship between the Veteran's 
claimed right shoulder disability and his service-connected 
spondylolisthesis of the lumbosacral spine in his undated 
medical opinion which was received by the RO in August 2007.  
There is no evidence that the Veteran currently experiences a 
right shoulder disability (as discussed above).  The Board 
finds that there is no competent evidence indicating that the 
Veteran's service-connected spondylolisthesis of the 
lumbosacral spine caused or aggravated his claimed right 
shoulder disability.  Absent competent evidence, to include a 
nexus opinion, indicating that the Veteran's service-
connected spondylolisthesis of the lumbosacral spine caused 
or aggravated his claimed right shoulder disability, the 
Board finds that service connection for a right shoulder 
disability as secondary to service-connected 
spondylolisthesis of the lumbosacral spine also is not 
warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran is competent 
to report that he injured his right shoulder and low back 
during active service.  The Veteran has not shown that he has 
the expertise required to diagnose a right shoulder 
disability, however.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between the 
claimed right shoulder disability and active service or any 
incident of such service, including as secondary to service-
connected spondylolisthesis of the lumbosacral spine.  Again, 
although the Veteran strained his right shoulder muscle on 
one occasion in service, there is no documentation of any 
findings with respect to a chronic right shoulder disability 
in the Veteran's service treatment records.  There also is no 
evidence of any right shoulder disability in the post-service 
medical evidence.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record showing no current right shoulder 
disability which could be attributed to active service or any 
incident of such service, including as secondary to service-
connected spondylolisthesis of the lumbosacral spine.  

As the preponderance of the evidence is against the Veteran's 
claim of service connection for a right shoulder disability, 
including as secondary to service-connected spondylolisthesis 
of the lumbosacral spine, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right elbow 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a bilateral hand 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a neck disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for a right shoulder 
disability, including as secondary to service-connected 
spondylolisthesis of the lumbosacral spine, is denied.



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


